DETAILED ACTION
This action is in response to the amendment filed 1/3/2022.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8 of amendment, filed 1/3/2022, with respect to the rejection(s) of claim(s) 1-6 and 12-18 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walley.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 10,095,324), hereinafter Woo, in view of Walley (US 2014/0184554).

As per claim 1, Woo teaches the following:
a method comprising: 
generating touch coordinate information corresponding to touch interactions with a touchscreen display of an electronic device.  As Woo shows in Fig. 6, a pen input is received at step 601 and coordinates of the pen input is determined at step 611 or step 621 based upon the type of pen input;  
updating information rendered on the touchscreen display in response to determining that the touch coordinate information matches a tool shaft movement gesture corresponding to movement of the one or more spaced apart conductive contact points coupled to the touch tool shaft over an area of the touchscreen display.  As Woo further shows in Fig. 6, steps 611-613, upon a multi-input event (touch tool shaft) occurring, an operation corresponding to the input event is handled (rendered 
While Woo teaches of a conductive type stylus as shown in Fig. 3, Woo does not explicitly teach of activating a conductive path between human contact surfaces and conductive contact points.  In a similar field of endeavor, Wally teaches of a stylus type input system (see abstract). Walley further teaches the following:
activating a conductive path on a touch tool shaft, the conductive path electrically connecting one or more human user contact surfaces and one or more spaced apart conductive contact points coupled to the touch tool shaft.  As Walley teaches in paragraph [0022], a stylus is a conductive object that, when held by a human, creates a conductive path between the human body and a touch-sensitive device.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the stylus device of Woo with the human/device conductive path of Walley.  One of ordinary skill would have been motivated to have made such modification because as Walley teaches in paragraph [0022], forming such a conductive path was a “typical” function of a stylus at the time.


Regarding claim 2, modified Woo teaches the method of claim 1 as described above.  Woo further teaches the following:
defining a touch tool interaction area based on the touch coordinate information, wherein updating information rendered on the touchscreen display is selectively performed on information included within the touch tool interaction area.  As Woo 

Regarding claim 3, modified Woo teaches the method of claim 2 as described above.  Woo further teaches the following:
wherein defining the touch tool interaction area comprises determining, based on the touch coordinate information, a starting location of the touch tool shaft movement gesture and an ending location of the touch tool shaft movement gesture on the touchscreen display.  As Woo shows in Fig. 5, a multi-input event is defined by a touch tool starting location 511 and ending location 512, with “shaft” inputs 521 and 522.

Regarding claim 4, modified Woo teaches the method of claim 2 as described above.  Woo further teaches the following:
wherein the tool shaft movement gesture corresponds to one or more of: a tool shaft drag gesture, a tool shaft rotation gesture, and a combined tool shaft drag and rotation gesture.  As Woo shows in Fig. 5, a multi-input event is that of a tool shaft drag.  Woo further teaches in corresponding column 7, lines 13-25, “a gesture input may occur such as being dragged or rotated in a predetermined direction”.

Regarding claim 5, modified Woo teaches the method of claim 4 as described above.  Woo further teaches the following:
wherein the starting location of the tool shaft movement gesture corresponds to a location of a tool shaft placement gesture on the touchscreen display and the ending location of the tool shaft movement gesture corresponds to a tool shaft removal gesture from the touchscreen display.  As Woo teaches in column 6, lines 20-45, corresponding Fig. 4C, and column 7, lines 10-25, corresponding Fig. 5, an example is given utilizing resonant signals, where a multi-input event occurs when a pen input device 10 enters and leaves a range of a predetermined area of resonant signals (tool placement and removal on display)

Regarding claim 6, modified Woo teaches the method of claim 2 as described above.  Woo further teaches the following:
wherein the updating information rendered on the touchscreen display comprises resizing the information rendered on the touchscreen display.  As Woo teaches in column 13, lines 5-18, a possible function of a multi-touch input may be that of zooming an image (resizing).

Regarding claim 12, modified Woo teaches the method of claim 1 as described above.  Woo further teaches the following:
storing the updated information in a non-transitory storage.  As Woo teaches in co 7, lines 26-32, the storage unit 140 may store the signal or data that is input/output to correspond to an operation of the multi-input screen.

As per claim 13, Woo teaches the following:
an electronic device, (see Fig. 1), comprising: 
a touchscreen display comprising a display and a touch sensing system configured to generate signals corresponding to screen touches of the display, (see Fig. 1, 120 and 130);  
a processing device operatively coupled to the touchscreen display, (see Fig. 1, 111); 
a non-transitory memory coupled to the processing device and storing software instructions, (see Fig. 1, 112 and 113). 
The remaining limitations of claim 13 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Regarding claims 14-17, modified Woo teaches the device of claim 13 as described above.  The remaining limitations of claims 14-17 are substantially similar to those of claims 2-5 respectively, and are rejected using identical reasoning.

Regarding claim 18, modified Woo teaches the device of claim 14 as described above.  Woo further teaches the following:
wherein the instructions which configure the processing device to update information rendered on the touchscreen display comprise instructions which configure the processing device to one of: resize the information rendered on the touchscreen display, scroll information rendered on the touchscreen display based on a direction of the tool shaft movement gesture, and change a selected attribute of image elements rendered within the touch tool interaction area.  As Woo teaches in column 13, lines 5-.  




Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Walley as applied to claims 1 and 2, and further in view of Nurmi (US 2009/0167702).

Regarding claim 7, Woo teaches the method of claim 2 as described above.  While Woo teaches of several example functions of the multi-touch input, Woo does not explicitly teach of the function being scrolling.  In a similar field of endeavor, Nurmi teaches of another method of utilizing a stylus for touch screen input greater than simple single point locations.  Nurmi teaches of utilizing an angular position of the stylus and changes in said angle for performing a function on a display, (see abstract).  Nurmi further teaches in paragraph [0058] that such angle changes can be used for scrolling content.  Upon the modification of the multi-input event of Woo being the scrolling of Nurmi, one of ordinary skill in the art would have arrived at: “wherein updating information rendered on the touchscreen display comprises scrolling information rendered on the touchscreen display based on a direction of the tool shaft movement gesture”.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the function of Woo to be the scrolling of Nurmi.  One of ordinary skill would have been motivated to have made such modification because Woo never limits themselves to the types of operations which may be performed in response to a multi-input gesture and is more directed to the detection and handling of such gestures.  Woo teaches in column 7, lines 32-42, that input events may or rotated in a predetermined direction”, where Nurmi teaches of such rotation.  As scrolling was a well known technique in the art, one of ordinary skill would have seen such a function as beneficial to a user of the multi-touch input of Woo because as Woo teaches in column 1, lines 38-50, such functionality would allow a user to perform a scrolling function without necessitating the user to touch a specific location, thus decreasing possibility of user input error.

Regarding claim 8, Woo teaches the method of claim 2 as described above.  While Woo teaches of several example functions of the multi-touch input, Woo does not explicitly teach of the function being changing a selected attribute of an image within the touch interaction area.  In a similar field of endeavor, Nurmi teaches of another method of utilizing a stylus for touch screen input greater than simple single point locations.  Nurmi teaches of utilizing an angular position of the stylus and changes in said angle for performing a function on a display, (see abstract).  Nurmi further teaches the following:
updating information rendered on the touchscreen display comprises changing a selected attribute of image elements rendered within the touch tool interaction area.  As Nurmi teaches in paragraph [0058], a stylus rotation input “could be used to change color or shade or sharpness in a picture”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the function of Woo to be the attribute change of Nurmi.  One of ordinary skill would have been motivated to have made such or rotated in a predetermined direction”, where Nurmi teaches of such rotation.  Utilizing the attribute change of Nurmi as the function of the multi-touch input of Woo would benefit a user because as Woo teaches in column 1, lines 38-50, such functionality would allow a user to perform an attribute change without necessitating the user to touch a specific location, thus decreasing possibility of user input error.

Regarding claim 9, Woo teaches the method of claim 8 as described above.  While Woo teaches of several example functions of the multi-touch input, Woo does not explicitly teach of the function being changing a selected attribute of an image within the touch interaction area.  In a similar field of endeavor, Nurmi teaches of another method of utilizing a stylus for touch screen input greater than simple single point locations.  Nurmi teaches of utilizing an angular position of the stylus and changes in said angle for performing a function on a display, (see abstract).  Nurmi further teaches the following:
the selected attribute is a fill color.  As Nurmi teaches in paragraph [0058], a stylus rotation input “could be used to change color or shade or sharpness in a picture”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the function of Woo to be the attribute change of or rotated in a predetermined direction”, where Nurmi teaches of such rotation.  Utilizing the attribute change of Nurmi as the function of the multi-touch input of Woo would benefit a user because as Woo teaches in column 1, lines 38-50, such functionality would allow a user to perform an attribute change without necessitating the user to touch a specific location, thus decreasing possibility of user input error.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Walley as applied to claims 1, 2, 13, and 14, and further in view of Rzeszotarski et al. (US 2015/0310643), hereinafter Rzeszotarski.

Regarding claim 10, Woo teaches the method of claim 2 as described above.  While Woo teaches of several example functions of the multi-touch input, Woo does not explicitly teach of the function being moving or copying image elements of a type to a different area.  Rzeszotarski teaches of a method of visualizing data as displayed objects, (see abstract), where the data may be of any suitable type with different values, (see paragraph [0034]), i.e. “different types”.  Rzeszotarski further teaches of a physical-wherein a plurality of image elements of different types are rendered in the touch tool interaction area, and updating information rendered on the touchscreen display comprises selectively moving or copying a plurality of the image elements of a selected type from the touch tool interaction area to a different area of the touchscreen display”.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the multi-touch input of Woo to perform the barrier-type filter of Rzeszotarski.  One of ordinary skill would have been motivated to have made such modification because Woo never limits themselves to the types of operations which may be performed in response to a multi-input gesture and is more directed to the detection and handling of such gestures.  Woo teaches in column 7, lines 32-42, that input events may be handled differently in the context of specific applications and gives examples such as zooming of a picture column 13, lines 5-18.  As Rzeszotarksi teaches in paragraphs [0004] and [0005], such filter tools benefit a user in better visualizing data sets.

Regarding claim 19, Woo teaches the device of claim 14 as described above.  The remaining limitations of claim 19 are substantially similar to those of claim 10 respectively, and are rejected using identical reasoning.

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Walley as applied to claims 1, 2, 13, and 14, and further in view of Reeves et al. (US 2007/0011211), hereinafter Reeves.

Regarding claim 11, Woo teaches the method of claim 2 as described above.  While Woo teaches of several example functions of the multi-touch input, Woo does not explicitly teach of the function being updating values of elements based on a predetermined function.  Reeves teaches in paragraph [0003] that a spreadsheet application presents an array of cells, where each cell may store an item of numeric data.  Reeves further teaches in paragraph [0007], that a formula may be created and dragged across cells to apply the formula to each cell.  Upon the multi-touch input of Woo being modified to apply the formula to cells of Reeves, one of ordinary skill in the art would have arrived at:  “a plurality of numerical data elements are rendered in the touch tool interaction area, and updating information rendered on the touchscreen display comprises updating values of the data elements included within the touch tool interaction area based on a predetermined function”.  
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the multi-touch input of Woo to perform the formula application of Reeves.  One of ordinary skill would have been motivated to have made such modification because Woo never limits themselves to the types of operations which may be performed in response to a multi-input gesture and is more directed to the detection and handling of such gestures.  Furthermore, as Reeves 

Regarding claim 20, Woo teaches the device of claim 14 as described above.  The remaining limitations of claim 20 are substantially similar to those of claim 11 respectively, and are rejected using identical reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Westhues et al. (US 2012/0050231), see paragraph [0035].
Vuppu et al. (US 2012/0154340), see paragraph [0032].
 Hinson et al. (US 2012/0228039), See paragraph [0022].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




                                                     Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                   					/WILLIAM L BASHORE/